--------------------------------------------------------------------------------

Exhibit 10.1
 
SCHEDULE D-1


CHANGE ORDER


PROJECT NAME:  Sabine Pass LNG Receiving, Storage and Regasification Terminal
 
OWNER:  Sabine Pass LNG, L.P.
 
CONTRACTOR:  Bechtel Corporation
 
DATE OF AGREEMENT: December 18, 2004
 
CHANGE ORDER NUMBER: SP/BE-061
 
DATE OF CHANGE ORDER: July 27, 2009
 
Insurance and Sales & Use Tax Allowance Amount  Reconciliations



The Agreement between the Parties listed above is changed as follows:


Owner and Contractor agree to implement the following changes in connection with
the Louisiana Sales and Use Tax Allowance and the Insurance Allowance relating
to the Work performed by Contractor.  To the extent the changes set forth herein
conflict with any of the terms and conditions set forth in the Agreement, the
changes herein shall be controlling.


1.  The Parties agree that the actual amount of Louisiana Sales and Use Taxes
paid by Contractor and its Subcontractors and Sub-subcontractors is less than
the Louisiana Sales and Use Tax Allowance: and the Contract Price is therefore
to be reduced by the amount of $4,793,521 pursuant to Article 7.1.A of the
Agreement, subject to further adjustment as required.


2.  The Parties also agree that the actual Insurance Cost is greater than the
Insurance Allowance, and Contractor is therefore entitled to a Change Order
pursuant to Article 7.1.B of the Agreement to increase the Contract Price by the
amount of $569,042.


3.  The aggregate change in the Contract Price resulting from this Change Order,
based upon Sections 1 and 2 above, is a decrease in the amount of $4,224,479 as
further illustrated below.


Adjustment to Contract Price
 
The original Contract Price was
$646,936,000
Net change by previously authorized Change Orders (#SP/BE-002 to 028, 031, 033
thru 035; 037 thru 060)
$182,442,446
The Contract Price prior to this Change Order was
$829,378,446
The Contract Price will be increased/decreased by this Change Order in the
amount of
$ (4,224,479)
The new Contract Price including this Change Order will be
$825,153,967



Adjustment to dates in Project Schedule


The Target Bonus Date will be unchanged and is July 18, 2008.
The Guaranteed Substantial Completion Date will be unchanged and is June 13,
2009.
Adjustment to other Changed Criteria: No Change
Adjustment to Payment Schedule: No Change
Adjustment to Minimum Acceptance Criteria: No Change
Adjustment to Performance Guarantees:  No Change
Adjustment to Design Basis: No Change.
Other adjustments to liability or obligation of Contractor or Owner under the
Agreement:  As modified by this Change Order.


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change
Order.  Except as modified by this and any previously issued Change Orders, all
other terms and conditions of the Agreement shall remain in full force and
effect.  This Change Order is executed by each of the Parties’ duly authorized
representatives.








/s/    CHARIF SOUKI        
 
/s/    MITCH CLAYMAN     
*Charif Souki
 
Contractor
Chairman
 
Mitch Clayman
August 11, 2009  
Name
Date of Signing  
Project Manager
   
Title
   
August 17, 2009
/s/    KEITH TEAGUE  
 
Date of Signing
*Keith Teague
   
Senior Vice President
    August 11, 2009    
Date of Signing
               
/s/    ED LEHOTSKY    
   
*Ed Lehotsky
   
Owner Representative
    August 4, 2009    
Date of Signing
   

 


* Required Owner signature – Mr. Teague may sign on behalf of Mr. Souki during
Mr. Souki’s absence.